DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.

As per claims 1-6, specifically with respect to amendment independent claims 1, 5 and 6, the prior art of record fails to teach or adequately suggest the combination of feature claimed. Specifically, the amended features, in combination with the other claimed features, are not readily disclosed by, or rendered obvious by, the prior art of record and these amendment additions to the independent claims form the basis for the indication of allowable subject mater with respect to the pending claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        March 11, 2022
/RDH/